DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the parameter actual value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-14, 16, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hahn et al. (U.S. Patent 9,375,878).  Regarding Claims 1 and 10, Hahn et al., hereafter “Hahn,” show that it is known to carry out a method of operating a container treatment system apparatus (Column 1, lines 9-11) wherein a plurality of parameters of the container treatment system are variable and stored in a storage device for each parameter (Column 2, lines 55-63; Column 6, lines 50-58; Column 7, lines 6-9), linked to at least one characteristic value of the containers to be treated (Column 2, lines 55-63; Column 9, lines 13-35), wherein at least one characteristic value of the containers to be treated is entered at a user interface (Column 9, lines 13-35: “allocated” is interpreted to meet “entered”) and a combination of parameter values for at least two of the parameters of the container treatment system is calculated on the basis of the entry of the characteristic value of the containers to be treated and the stored reference parameter values (Column 5, lines 8-23; Column 7, lines 55-67; Column 8, lines 1-3, 63-67; Column 9, lines 1-4, 36-67; Column 10, lines 1-4, 30-45; Column 11, lines 44-53; the examiner is considering “combination” to be met by the calculation of more than one parameter values), wherein the container treatment system is connected to an arithmetic unit which performs the calculation of the combination of parameter values (Column 7, lines 55-57).
Regarding Claim 2, Hahn shows the method of claim 1 as noted above, including one wherein at least one parameter is regulated depending on the calculation performed (Column 5, lines 8-23).
Regarding Claim 4, Hahn shows the method of claim 1 as noted above, including one wherein the combination of parameter values is calculated on the basis of the characteristic value entered at the user interface taking into account the parameter actual value as a fixed parameter value (Column 5, lines 8-23).
Regarding Claim 5, Hahn shows the method of claim 1 above, including one wherein calculating the combination of parameter values includes possible optimization (Column 9, lines 36-67; Column 10, lines 1-4: the examiner interprets that this is optional, given the term “possible”, and the examiner also interprets that optimization would be inherently possible by Hahn’s programmable logic control device which includes determination, comparator, compilation, and calculation devices).
Regarding Claims 6 and 9, Hahn shows the method of claim 1 above, including one wherein the parameters are preset/stored and depend on characteristics of the container (Column 5, lines 8-23; Column 9, lines 36-67; Column 10, lines 1-4: the examiner interprets that setting upper and lower limits would be specified in the presetting procedure).
Regarding Claims 11-14, 16, and 17, Hahn shows the apparatus features of claim 10 above.  These claims contain only functional language which does not distinguish the apparatus claim from the prior art since the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742